Citation Nr: 0125299	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  98-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of service connection for a chronic acquired 
psychiatric disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 5, 1983 until 
March 3, 1983.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.

The Board notes that the veteran had requested a hearing 
before a Member of the Board, but that this request was 
withdrawn in March 2000.  


FINDINGS OF FACT

1.  A March 1992 BVA decision denied service connection for a 
nervous condition.

2.  The evidence associated with the claims file subsequent 
to the March 1992 BVA decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3. The veteran had less than ninety days of active service.

CONCLUSIONS OF LAW

1.  The March 1992 BVA decision denying entitlement to 
service connection for a nervous condition is final.  
38 U.S.C.A. § 7104, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 
20.1104 (2001).  

2.  The evidence received subsequent to the March 1992 BVA 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a nervous condition have not been satisfied.  
38 U.S.C.A. §§ 5108, 7104, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder, previously referred to as a 
"nervous condition," on the basis that he has submitted new 
and material evidence.  The Board observes that the veteran's 
claim of service connection for this disorder was first 
considered and denied by the RO in a September 1990 rating 
decision.  The veteran appealed this determination.  The 
denial of service connection was affirmed in a March 1992 BVA 
decision.  The veteran appealed to the United States Court of 
Veterans Appeals (Court), which affirmed the denial of 
service connection in a June 1993 decision.  In a letter 
dated March 1996, the veteran requested that his claim for 
service connection for a chronic acquired psychiatric 
disorder be reopened.  The RO has continually denied this 
request, on the basis that the veteran has failed to present 
new and material evidence.  In disagreement with this 
finding, the veteran initiated this appeal. 
 
If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  Implementing regulations for 
the VCAA were subsequently enacted, which are also effective 
November 9, 2000.  See 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The VCAA 
and the accompanying regulations redefine the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Id.  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

In the present case, the RO included the VCAA laws in an 
August 2001 letter to the veteran.  Thus, the veteran has 
been put on notice as to the new requirements regarding the 
duty to assist.  Moreover, the Board has reviewed the file, 
and finds that the requirements under the VCAA have been met.  
In that regard, the Board finds that the RO has informed the 
veteran of the evidence needed both to reopen his claim and 
to establish service connection.  The veteran was issued a 
Supplemental Statement of the Case in October 2000, which set 
forth the basis for denial of his claim, and explained the 
evidence necessary to substantiate the claim.  Thus, the RO's 
obligation to notify the veteran as to the evidence necessary 
to advance his claim has been fulfilled. 

In the March 1992 BVA decision, service connection for a 
nervous condition was denied due to the absence of evidence 
of treatment for or a diagnosis of such a condition during 
active service.  At the time of this denial, the evidence 
associated with the file included the veteran's service 
medical records, along with private treatment reports from 
Northville Regional Psychiatric Hospital, Southwest Detroit 
Community Mental Hospital, and Michigan Osteopathic Medical 
Center.  Also of record at the time of the March 1992 BVA 
decision was a transcript of the veteran's personal hearing, 
conducted in January 1992.

The evidence associated with the claims file subsequent to 
the March 1992 BVA decision includes treatment reports from 
Detroit Riverview Hospital dated May 1996 through December 
1998.  Additionally, treatment reports from Renaissance 
Hospital and Medical Centers, dated January 1996 through 
February 1996, and from Michigan Osteopathic Medical Center, 
dated March through April 1995 are presently of record.  
These treatment reports establish that, since 1984, the 
veteran has been hospitalized over 30 times for psychiatric 
disorders.  The veteran reported hearing voices.  He further 
reported feelings of paranoia and depression.  He engaged in 
threatening behavior toward others, and was diagnosed as 
being acutely psychotic.  These medical records also 
contained diagnoses of schizophrenia, undifferentiated type, 
and schizophrenia paranoid type.  These treatment reports did 
not offer any opinions regarding the etiology of the 
veteran's chronic acquired psychiatric disorder.  They merely 
catalogued the veteran's subjective complaints and the 
examiner's findings and treatment plan. 

For the reasons discussed below, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a chronic acquired psychiatric disease.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  The 
evidence missing at the time of the March 1992 BVA decision 
was medical evidence to show that the veteran's chronic 
acquired psychiatric disease was incurred or aggravated 
during active service.  While additional documents have been 
associated with the file subsequent to the BVA's March 1992 
decision, the record still does not contain any such 
evidence.  Therefore, the evidence presented by the veteran 
is not so significant that it must be considered in order to 
fairly decide the merits of the appeal.   

The evidence submitted by the veteran subsequent to the March 
1992 BVA decision contains numerous treatment reports.  
However, these reports only indicate the existence of a 
present disorder, a matter that has never been in debate.  
While it is true that the newly submitted evidence does date 
the inception of the veteran's mental disorders to 1984, one 
year after separation from service, this does not enable the 
veteran to attain the benefit sought on the basis of 
presumptive service connection as set forth in 38 C.F.R. 
§§3.307, 3.309, because the veteran had less than 90 days of 
active service.  

Notably absent from the newly associated evidence is any 
competent medical evidence to show a nexus between the 
veteran's present condition and his period of active service.  
By neglecting to address this critical issue, the evidence 
associated with the file since March 1992 does not bear 
directly and substantially upon the specific matter under 
consideration.  Moreover, as this evidence was limited to the 
existence of a present condition, which had already been 
established prior to the March 1992 BVA decision, the 
evidence under consideration at the present time is 
cumulative and redundant.  Therefore, the Board finds that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for a chronic acquired 
psychiatric disease has not been presented.



ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a chronic 
acquired psychiatric disease, the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

